Exhibit 10.2.10


corridor-logoa04.jpg [corridor-logoa04.jpg]
March 31, 2020


CorEnergy Infrastructure Trust, Inc.
1100 Walnut Street, Suite 3350
Kansas City, Missouri 64106
Re:    Management Agreement for CorEnergy Infrastructure Trust, Inc.
Ladies and Gentlemen:
Reference is made to that certain Management Agreement, dated as of May 8, 2015
and effective as of May 1, 2015, by and between CorEnergy Infrastructure Trust,
Inc., a Maryland corporation (the “Company”), and Corridor InfraTrust
Management, LLC, a Delaware limited liability company (“Manager”) (as such
agreement has been, and may be further, amended, restated, supplemented or
otherwise modified from time to time, the “Management Agreement”). Capitalized
terms used and not defined herein are used as defined in the Management
Agreement. The Company and the Manager have entered into this Letter Agreement
to waive all of the Incentive Fee set forth in Section 8(b) of the Management
Agreement applicable to the dividend paid during the calendar quarter ending
March 31, 2020. This letter in no way supersedes our May 9, 2016 letter
agreement (effective March 31, 2016) concerning the Management Fee calculation.


This letter documents that the Manager has recommended, and the Company has
agreed, that the Manager shall not be paid an Incentive Fee as a result of the
dividend paid during the Company’s March 31, 2020 calendar quarter. This agreed
upon incentive fee payment constitutes a waiver by the Manager of $170,644 of
the Incentive Fee that would otherwise be due to the Manager from the Company.


The foregoing waiver shall not apply to any prior or future periods, although
the Manager reserves the right to waive in the future any Incentive Fee payment
to which it may be entitled for one or more future fiscal quarters of the
Company.


The Company and the Manager mutually acknowledge and agree that this
modification to the Incentive Fee payment right represents a discretionary
action on the part of the Manager that is not required under the terms of the
Management Agreement and that, except as specifically set forth herein, and as
modified in our prior May 9, 2016 letter agreement concerning the Management Fee
calculation, all provisions of the Management Agreement shall remain in full
force and effect and shall not be affected by this letter.


Very truly yours,
 
CORRIDOR INFRATRUST MANAGEMENT, LLC
By: /s/ Richard C. Green, Jr.                                 
Name: Richard C. Green, Jr., Managing Director

Agreed and accepted:
 
CORENERGY INFRASTRUCTURE TRUST, INC.
By: /s/ David J. Schulte                                          
Name: David J. Schulte, President







1100 Walnut Street, Suite 3350, Kansas City, MO 64106 | Main: 816.875.3705 |
Fax: 816.875.5875 | corenergy.reit

